NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 200362-U

                                 Order filed November 7, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 21st Judicial Circuit,
                                                       )      Kankakee County, Illinois.
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-20-0362
             v.                                        )      Circuit No. 17-CF-534
                                                       )
      MAURICE R. SHELBURN,                             )      Honorable
                                                       )      Clark E. Erickson,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Justices Hauptman and Peterson concurred with the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: Defendant knowingly and voluntarily waived his right to a jury trial.

¶2          Defendant, Maurice R. Shelburn, appeals his conviction of unlawful delivery of a

     controlled substance, arguing that the Kankakee County circuit court erred in accepting his jury

     waiver without ensuring that it was knowingly and voluntarily made. We affirm.

¶3                                          I. BACKGROUND
¶4          On September 15, 2017, the State charged defendant with unlawful delivery of a

     controlled substance, a Class 2 felony (720 ILCS 570/401(d) (West 2016)). Initially, defendant

     requested to represent himself; however, he hired a private attorney in February 2018.

¶5          At his final pretrial appearance, counsel, in defendant’s presence, submitted defendant’s

     written jury waiver to the court. The waiver stated that “[defendant] hereby waive[s] a jury trial

     in the above entitled cause and consent[s] to trial before the court,” and was signed by defendant.

     Defendant did not object to counsel’s presentment of the waiver to the court. Upon receiving it,

     the court confirmed with defendant that he wished to waive his right to a jury trial:

                            “THE COURT: Okay. [Defendant], you—you wish to give up

                    your right to a jury trial, sir?

                            THE DEFENDANT: Yes, sir.

                            THE COURT: Okay. Show that [defendant] waives jury.”

¶6          Two days after filing his jury waiver, defendant proceeded to a bench trial. The court

     found defendant guilty. His presentence investigation report established that defendant had five

     prior felony convictions and three prior misdemeanor convictions, which subjected him to Class

     X sentencing. The court sentenced him to six years’ imprisonment. Defendant appeals.

¶7                                               II. ANALYSIS

¶8          Defendant’s sole contention on appeal is that the circuit court failed to obtain a proper

     waiver of his constitutional right to a jury trial. Specifically, defendant argues that the court

     failed to adequately admonish him regarding his right to a jury trial or to otherwise ensure that

     his waiver of that right was knowingly and voluntarily made.

¶9          The State argues that defendant procedurally defaulted this issue because he failed to

     raise an objection at trial and in his posttrial motion. See People v. Enoch, 122 Ill. 2d 176, 186

                                                       2
       (1988). While defendant does not directly respond to the State’s forfeiture argument, he argues

       that the court’s alleged jury waiver error deprived him of his fundamental right to a jury trial.

       This argument impliedly seeks review under the second prong of the plain error doctrine. See

       People v. Bracey, 213 Ill. 2d 265, 270 (2004) (where a defendant, as here, does not raise a jury

       waiver issue in the circuit court, we may consider the issue under the second prong of the plain

       error doctrine).

¶ 10          The first step in the plain error doctrine is to determine whether a “plain error” occurred.

       People v. Piatkowski, 225 Ill. 2d 551, 564-65 (2007). “The word ‘plain’ here is synonymous with

       ‘clear’ and is the equivalent of ‘obvious.’ ” Id. at 565 n.2. Under the second prong of the

       doctrine, a reviewing court will reverse a plain error where it was so serious that prejudice must

       be presumed. People v. Herron, 215 Ill. 2d 167, 185 (2005). Our supreme court has equated

       reversible second prong plain errors with structural errors which require reversal when the error

       “serves to ‘erode the integrity of the judicial process and undermine the fairness of the

       defendant’s trial.’ ” People v. Glasper, 234 Ill. 2d 173, 197-98 (2009) (quoting Herron, 215 Ill.

       2d at 186).

¶ 11          A defendant’s right to a jury trial is one that is guaranteed by the federal and state

       constitutions. U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, §§ 8, 13. A defendant may

       waive his right to a jury trial and elect to proceed by way of a bench trial if a waiver is made

       knowingly and voluntarily in open court. 725 ILCS 5/103-6 (West 2018). Section 115-1 of the

       Code of Criminal Procedure of 1963 states that a defendant who wishes to waive his right must

       do so in writing. Id. § 115-1. “[T]he existence of a written waiver supports a finding of a

       knowing waiver when accompanied by defense counsel’s request for a bench trial made in open

       court and in the defendant’s presence.” People v. Turner, 375 Ill. App. 3d 1101, 1108 (2007).


                                                         3
¶ 12          Although the circuit court must ensure a defendant’s jury waiver is knowingly made,

       there are no set admonitions required before such waiver becomes effective. People v. Steiger,

       208 Ill. App. 3d 979, 981 (1991). Further, the court is not required to explain the ramifications of

       a jury waiver unless there is an indication defendant does not understand the right to a jury trial.

       Id. “The determination whether a jury waiver was made understandingly *** turns on the facts

       and circumstances of each particular case.” People v. Tooles, 177 Ill. 2d 462, 469 (1997). We

       review de novo the question of whether a defendant’s jury waiver was knowingly, voluntarily,

       and intelligently made. Bracey, 213 Ill. 2d at 270.

¶ 13          Here, defendant, through counsel, presented the circuit court with a written jury waiver

       signed by defendant. The jury waiver stated that defendant wished to waive a jury trial and

       proceed to a bench trial. See People v. Rincon, 387 Ill. App. 3d 708, 718 (2008) (“A valid waiver

       exists if there is an express statement by defense counsel in open court, in the defendant’s

       presence, without objection from him or her, that the defendant opts to waive his jury trial right

       in favor of a bench trial.”). Immediately after submitting the written waiver to the court, the court

       inquired of defendant whether he wanted to waive his right to a jury. Defendant responded on the

       record that it was his desire to waive his right to a jury trial. See People v. Frey, 103 Ill. 2d 327,

       330 (1984) (upholding the validity of a jury waiver where defendant’s counsel, in defendant’s

       presence, advised the court that defendant elected to waive his right to a jury trial, and defendant

       made no objection to the assertion). This exchange demonstrated that defendant knowingly

       waived his right to a jury trial. While the court did not advise defendant of the implications of

       waiving his right to a jury trial, it was not required to do so where, as here, defendant

       demonstrated that he understood this right. Steiger, 208 Ill. App. 3d at 981. Because the record is

       devoid of any indication that defendant did not understand his right to a jury trial, the court was


                                                          4
       not required to explain to defendant this right or provide any admonishments. Moreover, we note

       that defendant had multiple prior interactions with the justice system. See People v. Reed, 2016

       IL App (1st) 140498, ¶ 7 (“Reviewing courts may also consider a defendant’s prior interactions

       with the justice system in determining whether a jury waiver was made knowingly.”). Under the

       circumstances presented, we conclude defendant knowingly, understandingly, and voluntarily

       waived his right to a jury trial.

¶ 14           We acknowledge that a court is not constitutionally required to advise a defendant of his

       right to a jury trial or to provide an explanation regarding the ramifications of waiving that right

       and have grounded our decision in this case on that fact. However, we strongly encourage trial

       judges to participate in a discussion that ensures that every defendant fully understands this right

       before waiving it. See Steiger, 208 Ill. App. 3d at 981. Admonishments that a defendant is giving

       up the constitutional right to be tried by a jury of his peers and to participate in the selection of

       his jurors; that the waiver of the right is solely defendant’s choice; and that the waiver means

       only the judge will hear the evidence and decide guilt or innocence avoids unnecessarily risking

       a defendant’s entry of an involuntary or ill-informed jury waiver.

¶ 15                                            III. CONCLUSION

¶ 16           The judgment of the circuit court of Kankakee County is affirmed.

¶ 17           Affirmed.




                                                          5